UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6942



ANTHONY EARL WILKINS,

                                             Petitioner - Appellant,

          versus


DAVID CHESTER, Superintendent,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-200-5-F)


Submitted:   December 20, 2004            Decided:   January 19, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Earl Wilkins, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Anthony Earl Wilkins seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000).

The   district   court   referred    this   case   to   a    magistrate    judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Wilkins that failure

to timely file specific, written objections to this recommendation

could waive appellate review of a district court order based upon

the recommendation.      Despite this warning, Wilkins failed to file

specific   objections    to   the   magistrate     judge’s    recommendation.

Wilkins’ “objection” was entirely general and conclusory.                 As the

district court noted in its order, Wilkins “[did] not state any

grounds for his objection.”

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                  See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         Wilkins has waived appellate

review by failing to file objections with any specificity after

receiving proper notice.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.




                                    - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -